Title: To James Madison from John Gavino, 22 October 1808
From: Gavino, John
To: Madison, James



No: 62.
Sir
Gibraltar 22d: Octo: 1808

I had the honour of adressing you the 29. Ulto. No. 61 & since then I forwarded you the Chronicles P Cap. Farley of Boston which hope get safe to hand, & you have now two others.  The two Algereen frigates continue Cruising in those Seas & to the Westward, have Captured Several Portuguese Boats.  Comd. Scarniche in a Portuguese 74 & two frigates with a Brig has left Lisbon in quest of them.  A Boat Claimed by the Moores from the Spaniards was given up wt. leave to Arm at Tariffa, which they did, & has since appeard at Tanger under french Collours, & at the moment was detaind, at the request of the Spanish Consul, & we are Anxiouse to learn the mistery of this Business.  She has a four Pounder & 18 frenchmen.
Consul Lear of Algeir advises me under date of the 5: August the arrival of Ship Leonidas Cap. McKenzie from New York with Stores for Government, wh: arrived at a very satisfactory Period the Regency being in much want of the Articles & adds that we stand well.  He has drawn on me for $7000, Govt: account I suppose to pay said Ships freight as went for Alicante to load Brandys, & has sent me to provide therefor his dfts P 
1000}500
£1500 Stg on Messrs: Baring Brothers & Co: of London which no doubt will prove good, & I have honourd Consul Lears.
The Sicilian frigate & Neopolitan Prince still here.  I have the honour to be with respect, Sir Your most Obed & huml: Servt.

John Gavino

